DETAILED ACTION
Applicant’s response filed 3/21/2022has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 2 and 11 had been canceled by applicant.
Claims 1, 3, 6-7, 16, 33-34 have been amended.
Notes: On 6/8/2020, applicant elected Group I, claims 1-20, 33-35, without traverse.  
Applicant elected the “C2c2 effector protein which comprises RNase activity when in complex with said gRNA and said target RNA”, without traverse.  
On 1/25/2021, claims 43-48 were added.  

In summary, claims 1, 3-10, 12-20, 33-35, 43-48 are examined in this Office action.  Non-elected claims and species are withdrawn. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 10/21/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 3/21/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Amended claim 6-7, 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-7 are amended to depend on claim 1, and recites “said pathogen (line 2 of both claims”. 
Claim 34 is amended to depend on claim 1, and recites “wherein the pathogen (line 1)”. However, claim 1 does not recite a or any pathogen. 
Therefore, claims lack proper antecedent base in claim 1, which renders the claims indefinite.
Appropriate correction is required.
For compact prosecution, since claim 1 does not recite any pathogen, the above child claims are not further examined for merit. 

Interpretation of CRISPR effector protein
The specification does not define “effector protein” or “CRISPR effector protein”.  
In the prior art, Zhang et al (same applicant, US 20160208243, matured to US patent 9790490) teach that CRISPR-associated protein (CAS) refers to effector protein ([0938]).  Most published CAS proteins are DNA or RNA nucleases, but CAS is not strictly limited to CRISPR associated nucleases.  
According to the instant specification ([0011]), “C2c2 is a single-component programmable RNA-guided RNA-targeting CRISPR effector”. 
Thus, CRISPR effector proteins are essentially the same as CRISPR-associated proteins (CAS).  Type VI effector or C2c2 is a species/group of the effector proteins.

Claim Rejections - 35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 3-5, 8-10, 12-20, 33, 35, 43-48 are rejected 35 U.S.C. 103 as obvious over Severinov et al (WO 2016205764, filed as PCT/US2016/038258 on 6/17/2016, priority filing date: 6/18/2015), in view of Li et al (Cas9-Guide RNA Directed Genome Editing in Soybean. Plant Physiology, 169, pp. 960–970, 2015). 
Claim 1 is drawn to a plant modified to express 
(1) type VI CRISPR effector protein, or 
(2) a guide RNA (gRNA) comprising a guide sequence, or 
(3) both type VI CRISPR effector protein and gRNA, 
wherein 
the gRNA is capable of forming a complex with the CRISPR effector protein in said plant, and 
the gRNA in said complex is capable of binding to a target RNA molecule; and 
wherein the Type VI CRISPR effector protein or guide RNA, or both is stably integrated into the genome of the plant (Note: it is a new limitation and new ground).  
Dependent claims
Claim 3 limits claim 1, comprising a polynucleotide that expresses the CRISPR effector protein in one or more cells of said plant; 
wherein 
said CRISPR effector protein is an RNA-guided RNase; and 
said polynucleotide is codon optimized for expression in said one or more plant cells.  
Claim 4 limits claim 1, wherein said complex in the plant is, 2US 16/468,234 Response to Restriction Requirementupon binding to the target RNA molecule, capable of 
(i) cleaving said target RNA molecule 
(ii) increasing the translation of said target RNA molecule 
(iii) reducing the translation of said target RNA molecule or 
(iv) modulating the splicing of said target RNA molecule.  
Claim 5 limits claim 1, wherein said binding is selective such that said gRNA binds with higher affinity to said target RNA molecule than to any RNA molecule from said plant.  
Claim 8 limits claim 1, wherein said CRISPR effector protein is expressed in said plant under the control of an inducible promoter.  
Claim 9 limits claim 1, wherein the guide RNA is not expressed from a DNA sequence in said plant.  
Claim 10 limits claim 1, wherein both the CRISPR effector protein and the guide RNA are expressed from DNA which is foreign DNA in said plant.  
Claim 11 limits claim 1, wherein said CRISPR effector protein is C2c2.  
Claim 12 limits claim 1, wherein the CRISPR effector protein      is derived from a bacterium belonging to 
(i) the phylum Firmicutes, or 
(ii) the phylum Bacteroidetes.  
Claim 13 limits claim 1, wherein the plant is selected from the group consisting of Oryza sativa, Solanum tuberosum, Solanum lycopersicum, Zea mays, Triticum spp., Triticum aestivum, Sorghum bicolor, Dioscorea spp., Musa spp., Manihot esculenta, Glycine max, Gossypium hirsutum, Hordeum vulgare, Avena sativa, Secale cereale, Brassica rapa and Brassica napus.  
Claim 14 limits claim 1, wherein said plant is a cereal plant, a pseudocereal plant or a vegetable plant.   
Claim 15 limits claim 1, wherein the CRISPR effector protein is a Type VI C2c2 effector protein from Leptotrichia wadei F0279 C2c2 (Lw2) or Lachnospiraceae bacterium MA2020 C2c2 (LbM).  
Claim 16 limits claim 1, wherein (both) the CRISPR effector protein and guide RNA are stably integrated into the genome of the plant.  
Claim 17-18 are drawn to a plant part of the plant of claim 1, particularly selected from the group consisting of a plant cell, a somatic embryo, a pollen, gametophyte, ovule, a leave, a seedling, a stem, a callus, a stolon, a microtuber, a shoot, a seed, a fruit and a spore.  
Claim 19 is drawn to a composition comprising at least two plant parts of claim 17.  
Claim 20 is drawn to a packaging comprising the plant of claim 1.  
Claim 33 limits claim 1, wherein the CRISPR effector protein is a Type VI C2c2 effector protein which comprises RNase activity when in complex with said gRNA and said target RNA (elected species).  
Claim 35 limits claim 1, wherein the CRISPR system comprises more than one gRNA, wherein the gRNAs bind to the same or to different target RNAs.
Claims 43-44 limit claim 12, wherein the CRISPR effector protein is derived from a bacterium from the class Bacilli, particularly Listeriaceae or Carnobacteriaceae.  
Claims 45-46 limit claim 12, wherein the CRISPR effector protein is derived from a bacterium from the class Bacteroidia, particularly Paludibacter.  
Claims 47-48 limit the plant to rice and to Oryza sativa.

Severinov et al teach that Type VI CRISPR effector including CRISPR-Cas C2c2 is an RNA-guided RNase, thus is capable of binding to and cleaving to RNA molecule ([0008]).  Note: most Cas proteins are DNA bonding and cleaving proteins. 
Severinov et al teach and claim a plant and other host cells being modified to comprise/express C2c2 effector protein ([0020], [00801], claim 56 of Severinov etr al, for example).  
Severinov et al teach and claim that said host cell also comprises guide RNA that hybridizes with said C2c2 effector protein (reading on capable of forming a complex) ([0015], [00755], claim 66 of Severinov et al, for example).  
Severinov et al teach that the guide RNA is capable of binding to target RNA for C2c2 cleavage ([0188], [0232]).  
Severinov et al suggest that the CRISPR effector protein and the guide RNA can be integrated into the genome ([0246]-[0247], [0249], [0374]), the new limitation introduced by the amendment.  
Thus, Severinov et al teach or suggest al of the limitations of instant claim 1.  
Integrating a CRISPR effector protein (Cas9) and a guide RNA into a plant genome had been taught in prior art. Li et al teach editing plant genome with a CRISPR effector protein and a guide RNA (p960, abstract, p968, right col, 3rd to 4th para), and demonstrated success (p961, right col, last 2 paras).   
Li et al detected the CRISPR effector protein (Cas9) and the guide RNA in the plant genome by PCR (p962, right col, 3rd para).  

Regarding dependent claims, Severinov et al teach that C2c2 is RNA-guided RNase ([0008]), and that the encoding sequence of C2c2 is codon optimized for expression of the host cell ([0074]), teaching instant claim 3. 
Severinov et al teach that the guide RNA is capable of binding to target RNA for C2c2 cleavage ([0188], [0232]), teaching instant claim 4.
Severinov et al teach that making, evaluating, selecting, and using guide RNA having higher affinity to a specific target RNA ([0208]), teaching instant claim 5. 
Severinov et al teach inducible promoters as the regulatory element of the system ([0030], [0252]), the limitation of instant claim 8. 
Severinov et al teach making suitable guide RNA that is not expressed in host cell ([00277], [00418]), teaching instant claim 9. 
Severinov et al teach making suitable guide RNA that is expressed in host cell ([00383]), teaching instant claim 10. 
Severinov et al teach the engineered plant including Oryza sativa ([00435]), the limitation of instant claims 13, 47-48. 
Severinov et al teach the engineered plant including cereal plant or vegetative plant ([00367]-[00368]), the limitation of instant claim 14. 
Severinov et al teach that the C2c2 is from F0279 or MA2020 ([0060]), the limitation of claim 15. 
Li et al teach and demonstrated both the CRISPR effector protein and the guide RNA in the plant genome, the limitation of claim 16. 
Severinov et al teach plant, plant part, leave, seed and so on transformed with C2c2 gene ([00373]), the limitation of instant claims 17-18.  The plant parts can be unit in a living plant ([00371]), reading on the composition of instant claim 19. The plant reads on the package of instant claim 20. 
Severinov et al teach that C2c2 is an RNA-guided RNase and has RNase activity when in complex with a gRNA and a target RNA. ([0010], [0012]), the limitation of claim 33.  
Severinov et al teach that the complex/system comprises more than one gRNA to target different RNA sequence ([00445]), the limitation of instant claim 35. 
Severinov et al teach that the effector protein is from Baccilli ([0060]), the limitation of instant claim 43. 
Severinov et al teach that the effector protein is from Carnobacterium (genus of Carnobacteriaceae family), Listeria bacterium (genus of Listeriaceae family), bacteroidetes (a species of bacteroidia), and Paludibacter bacterium ([0045]), the limitation of instant claims 44-46. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive at the claimed invention.  
In this case, Severinov et al teach all the limitations of the instant claims. Severinov et al additionally teach the advantage of using C2c2 and specific guide RNA to target RNA (Note: not DNA) in host plant and other organisms and specifically cut the target RNA (abstract; [00272]-[00273], [00288]).  
Li et al teach and demonstrated both the CRISPR effector protein and the guide RNA in the plant genome. 
One ordinary skill in the art would have realized the advantage of type VI effector/C2c2 and guide RNA as RNA binding and cleaving as taught by Severinov et al, and been motivated to utilize each and every structure of Severinov et al, and follow each and every step as taught by Severinov et al, to make the plant comprising said Type VI effector/C2c2 and guide RNA, and integrating the effector and guide RNA into the genome as suggested by Severinov et al and taught by Li et al, to achieve the expected result. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of achieving precise genome RNA targeting in plants, as taught by Severinov et al.    
Given that each and every structure and step of the method of making the plant is taught, the expectation of success is high. The C2c2-gRNA complex is expected to be capable of binding to target any RNA in the host plant.  In addition, Li et al demonstrated both the CRISPR effector protein and the guide RNA in the plant genome. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claims 1, 3-5, 8-10, 12-20, 33, 35, 43-48 are rejected 35 U.S.C. 103 as obvious over Zhang et al (US 20160208243, published 7/21/2016, matured to US patent 9790490), in view of Abudayyeh et al (C2c2 is a single-component programmable RNA-guided RNA targeting CRISPR effector. Science.  535: 1-23, published 2016.8), and Li et al.  
Regarding US 20160208243 as a AIA  102(a)(1) reference, according to MPEP 2153.01(a), If the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e72_307"AIA  35 U.S.C. 102(a)(1).
In this case, Bernd Zetsche and Ian Slaymaker are inventors of the publication (US 20160208243), but are not the inventors of instant application.   
In addition, University of Minnesota is one of the applicants of instant applicant, but is not in US 20160208243/US patent 9790490.  
Thus US 20160208243 is a prior art. 
Applicants can include a statement designating any grace period inventor disclosures in the specification See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#ar_d1fc99_2016c_96"37 CFR 1.77(b)(6) and  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s608.html#d0e43582"MPEP § 608.01(a). An applicant is not required to use the format specified in  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e320555"37 CFR 1.77 or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
The Office has provided a mechanism for filing an affidavit or declaration (under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e323465"37 CFR 1.130) to establish that a disclosure is not prior art under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e72_2ee"AIA  35 U.S.C. 102(a) due to an exception in  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e7d_156"AIA  35 U.S.C. 102(b). See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s717.html#ch700_d1ffd2_235c5_25d"MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e72_307"AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor.  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s2155.html#ch2100_d20034_17271_83"MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e7d_17f"AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.”

Claims have been analyzed above. 
Zhang et al teach that Type VI CRISPR effectors include CRISPR-Cas C2c2 ([0193]). 
Abudayyeh et al teach the detail of CRSIPR effector protein type VI particularly C2c2 and the complex comprising the CRSIPR effector protein and the guide RNA (p1, title, abstract).  Abudayyeh et al specifically teach (provide evidence) that the guide RNA in the complex binds to (and cleave) the target RNA and transcript (mRNA, reads on target RNA) (p8, 2nd para. P9, 4th para).   
Zhang et al teach an engineered (host) cell including plant cell comprising a polynucleotide encoding a CRISPR effector protein, and expressing the CRISPR effector protein/CAS ([0448], [0479], [0848], [0854], claims 47-48).  
Zhang et al specifically teach a CRISPR effector protein/CAS C2c2 ([0075]-[0092], [0193]), and teach that the CRISPR effector protein is Cpf1/C2c1/C2c2, and that C2c2 is an advantageous embodiment for targeting RNA ([0193], [0225]). Zheng et al teach that when the protein is expressed, the CRISPR effector protein/CAS is capable of forming a complex with a guide sequence particularly a guide RNA (gRNA) sequence ([0479], [0909]), and that the guide RNA in the complex is capable of binding target polynucleotide sequence to ([0909]).   
Since C2c2 is an advantageous embodiment for targeting RNA, Zhang et al teach the limitation of instant claim 1, regarding both type VI CRISPR effector protein and a guide RNA (gRNA) comprising a guide sequence. 
Zhang et al suggest that the CRISPR effector protein (Cas) and guide RNA are integrated into the genome ([0341], the new limitation introduced by the amendment.  
Thus, Zhang et al in view of Abudayyeh et al teach or suggest al of the limitations of instant claim 1.  
Integrating a CRISPR effector protein (Cas9) and a guide RNA into a plant genome had been taught in prior art. Li et al teach editing plant genome with a CRISPR effector protein and a guide RNA (p960, abstract, p968, right col, 3rd to 4th para), and demonstrated success (p961, right col, last 2 paras).   
Li et al detected the CRISPR effector protein (Cas9) and the guide RNA in the plant genome by PCR (p962, right col, 3rd para). 
Regarding other dependent claims, Abudayyeh et al provides evidence that such CRISPR effector protein is an RNA-guided RNase (p9, 2nd para). Zhang et al teach that such polynucleotide is codon optimized for expression in said one or more plant cells ([0048], [0211]), teaching instant claim 3. 
Abudayyeh et al provides evidence that in the complex of C2c2 and gRNA, guide RNA in the complex binds to and cleave the target RNA and transcript (mRNA, reads on target RNA) (p8, 2nd para. P9, 4th para), the limitation of instant claim 4.   
Abudayyeh et al provides evidence that the bond to target RNA is specific with higher affinity (p9, 3rd para), teaching instant claim 5. 
Zhang et al teach the CAS/effector protein is under control of inducible promoter ([0253]) particularly inducible promoter in plant ([1085]), teaching instant claim 8. 
Zhang et al teach that guide RNA comprises a CRISPR RNA (crRNA), which is not expressed in plant, and is from a foreign DNA ([0186]), teaching instant claims 9-10. 
Zhang et al teach that the effector protein is from Carnobacterium, a genus of Listeriaceae family, and from Paludibacter ([0039]), the limitation of instant claim 12.
Zhang et al teach that the target plants include rice (Oryza sativa), soybean (Glycine max) and so on ([0021]), and cereal plant and vegetables ([1058]-[1059]) the limitation of instant claims 13-14, 47-48.   
Zhang et al specifically teach C2c2 from Leptotrichia wadei F0279 ([0085]-[0086]), and from Lachnospiraceae bacterium MA2020 ([0075]), the limitation of instant claim 15.  
Li et al teach and demonstrated both the CRISPR effector protein and the guide RNA in the plant genome, the limitation of claim 16. 
Zhang et al that the plant comprises polynucleotide encoding C2c2 ([0211]), teaching claim 17.
Zhang et al teach that the plant parts include leaves, stems, seeds and so on ([1227]), the limitation of instant claim 18. 
Regarding claim 19, the structure of the composition requires 2 plant parts.  Zhang et al teach that the plant parts include leaves and stems.  A connected leaf and stem reads on the 2 parts and the composition of instant claim 19. 
Regarding claim 20, the packing requires only the plant of claim 1.  Since Zhang et al teach claim 1, Zhang et al also teach instant claim 20. 
Abudayyeh et al teach that C2c2 is an RNA-guided RNase and has RNase activity when in complex with a gRNA and a target RNA. (p4, last para; p5, 1st para), the limitation of claim 33.  
Zhang et al teach that the CRISPR system comprises more than one guide RNA ([0368]), the limitation of instant claim 35. 
Zhang et al teach the effector protein derived from Bacillus (class Bacilli), and listeria (class listeriaceae) ([0937]), teaching instant claims 43-44. 
Zhang et al teach that C2c2 is from paludibacter bacterium ([0081], fig 26), teaching instant claims 45-46.  
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Zhang et al in view of Abudayyeh et al teach all the limitations of the claims. Zhang et al additionally teach the advantage of using Type VI effector/C2c2 and specific guide RNA to target mRNA (Note: not DNA like Cas9) ([1563]).  
Li et al teach and demonstrated both the CRISPR effector protein and the guide RNA in the plant genome.
Thus, one ordinary skill in the art would have realized the advantage of Type IV effector/C2c2 and guide RNA as RNA binding and cleaving as taught by Zhang et al in view Abudayyeh et al, and would have been motivated to utilize each and every structure of Zhang et al, and follow each and every step as taught by Zhang et al, to make the plant comprising said Type VI effector/C2c2 and guide RNA, and integrating the effector and guide RNA into the genome as suggested by Severinov et al and taught by Li et al, to achieve the expected result of site specific RNA targeting.   
Given that each and every structure and step of the method of making the plant is taught, the expectation of success is high. The C2c2-gRNA complex is expected to be capable of binding to target any RNA in the host plant.  In addition, Li et al demonstrated both the CRISPR effector protein and the guide RNA in the plant genome. 
Therefore, the invention would have been obvious to one ordinary skill in the art.

Remarks
The following reference is relevant to instant application, thus is filed but not cited by examiner:
East-Seletsky et al (Two distinct RNase activities of CRISPR-C2c2 enable guide-RNA processing and RNA detection. Nature. 538: 270-275, 10/2016).   


Response to Arguments
35 U.S.C. 112 (b)
	The amendments overcome the rejections to claims 16 and 13.  Claims 6-7 and 34 remain rejected.   

Art rejections  
Claims have been significantly amended and intruding new ground of rejection.  Thus, upon further consideration, the 102/103 rejections are withdrawn. 103 rejections are newly made citing Li et al. 
Applicant argues that claim 1 and the claims that depend therefrom are patentable over Severinov and Zhang as evidenced by Abudayyeh at least for the feature a plant "wherein the Type VI CRISPR effector protein or guide RNA, or both is stably integrated into the genome of the plant.", thus, the rejection should be withdrawn.  
	The argument is fully considered but not deemed persuasive.   
As analyzed above, integration of CRISPR effector protein or/and guide RNA into plant genome is suggested by Severinov, and Zhang in view of Abudayyeh, and explicitly taught by Li et al.  Again, the 103 rejections are newly made. 

	
Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Examiner, Art Unit 1662